           Case 3:20-cv-00724-JAG Document 25 Filed 12/31/20 Page 1 of 1 PageID# 438
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                Eastern District
                                             __________  DistrictofofVirginia
                                                                      __________
WSOU Investments, LLC d/b/a Brazos Licensing and
Development                                      )
                             Plaintiff                         )
                                v.                             )      Case No.     3:20-cv-00724-JAG
                      F5 Networks, Inc.                        )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          F5 Networks, Inc.                                                                                            .


Date:     12/31/2020                                                        /s/ Stephen E. Baskin
                                                                                         Attorney’s signature


                                                                                  Stephen E. Baskin (VA 47567)
                                                                                     Printed name and bar number
                                                                                    KING & SPALDING LLP
                                                                            1700 Pennsylvania Avenue, NW, 2nd Floor
                                                                                  Washington, DC 20006-4707

                                                                                               Address

                                                                                        sbaskin@kslaw.com
                                                                                            E-mail address

                                                                                          (202) 737-0500
                                                                                          Telephone number

                                                                                          (202) 626-3737
                                                                                             FAX number
